Citation Nr: 1504007	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-30 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to June 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  As discussed above, a transcript of the Veteran's June 2013 videoconference hearing is of record in Virtual VA.  All other documents in Virtual VA are duplicative of those in the paper claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for a bilateral foot disorder.

Remand is required for obtaining the VA treatment records.  The RO indicated an April 2011 rating decision and October 2012 statement of the case that these adjudications included electronic review of records from the Cheyenne VA Medical Center (VAMC) for treatment from July 2009 through April 2011.  The only records from the Cheyenne VAMC in the claims file are for treatment in November 2010.  As mentioned above, there are no VA treatment records in either VBMS or the Virtual VA claims file.  Therefore, remand is necessary to obtain the Veteran's outstanding VA treatment records.  

Additionally, during his June 2013 videoconference hearing, the Veteran identified treatment by D. H in Fort Collins.  On remand, AOJ should contact the Veteran regarding his authorization to release those treatment records.  

Remand is also required to obtain a new medical opinion.  The October 2012 examiner cited the Veteran's service treatment records as including a June 1976 entry for treatment for swollen feet and ankles, and notation on the entrance examination for asymptomatic pes planus.  However, a September 1975 entrance examination actually shows normal feet.  An August 1976 overseas examination, following the Veteran's June 1976 entrance into service, notes asymptomatic pes planus.  Although the standard used was correct, the examiner based the opinion provided on an inaccurate medical history.  In light of the normal September 1975 entrance examination, the presumption of soundness applies.  Yet the Veteran also testified as to having flat feet prior to service.  Therefore, a medical opinion is necessary as to whether the Veteran's flat feet clearly and unmistakably pre-existed his service; and if so, whether there was clearly and unmistakably no increase in the severity of his flat feet during his service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Cheyenne VAMC and obtain and associate with the paper or virtual claims file all records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  A specific request should be made for any records from Dr. H. in Ft. Collins.  Subsequently, and after securing the proper authorizations where necessary, arrange to obtain all the records of treatment or examination from all the sources listed by the Veteran that are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After obtaining any outstanding treatment records, obtain an addendum opinion from a VA examiner.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and he should confirm that such records were available for review.  The examiner must consider the prior examination findings, the service and post-service treatment records, and the Veteran's lay statements.  

In this regard, the examiner should note the Veteran's testimony as to self-treatment both in-service due to the lack of treatment facilities while stationed in Alaska, and following service due to his lack of health insurance.  The examiner should also review any VA or private treatment records recovered on remand.  

An explanation for all opinions expressed must be provided.  The examiner must provide the following opinions:

a.	The examiner must identify all current foot disorders.  For any diagnosis other than pes planus, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the disorder manifested in service or is causally or etiologically related thereto, including any symptoms in service.  In this regard, the examiner should note the diagnoses for degenerative joint disease and hallux valgus at the October 2012 VA examination, as well as any additional diagnoses affecting the Veteran's feet in the VA or private treatment records.

b.	Regarding pes planus, the examiner should state whether the Veteran's pes planus clearly and unmistakably preexisted his service from June 1976 to June 1980.  In this regard, the examiner should note the normal September 1975 entrance examination, the June 1976 treatment for edema, the July 1976 treatment for swollen feet, and the August 1976 overseas examination reflecting asymptomatic pes planus.  

i. If so, he or she should state whether there is clear and unmistakable evidence that there was no increase in the Veteran's pes planus during his service from June 1976 to June 1980.  If pes planus did increase in severity during the Veteran's service, he should indicate whether there is clear and unmistakable evidence that such an increase in disability was due to the natural progression of pes planus.  

In providing this opinion, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  

ii. 	If pes planus did not clearly and unmistakably preexist the Veteran's service from June 1976 to June 1980, he should state whether it is at least as likely as not (50 percent or higher probability) that the pes planus manifested during service or is otherwise causally or etiologically related thereto.  

4.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


